As filed with the Securities and Exchange Commission on August 23, 2010 Investment Company Act File Number 811-8312 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Daily Income Fund (Exact name of registrant as specified in charter) 600 Fifth Avenue New York, NY10020 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: March 31 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments DAILY INCOME FUND MONEY MARKET PORTFOLIO STATEMENT OF NET ASSETS JUNE 30, 2010 (UNAUDITED) Face Maturity Interest Value Amount Date Rate (Note 1) Asset Back Commercial Paper (4.86%) (1) $ Chesham Finance LLC 07/28/10 % $ Chesham Finance LLC 08/16/10 Total Asset Back Commercial Paper Eurodollar Certificates of Deposit (2.43%) $ KBC Bank 08/09/10 % $ Total Eurodollar Certificates of Deposit Floating Rate Notes (2.43%) $ Banco Bilbao Vizcaya Argentaria (4) 06/17/11 % $ Total Floating Rate Notes Foreign Commercial Paper (4.86%) $ Danske Corporation 08/27/10 % $ Total Foreign Commercial Paper Letter of Credit Commercial Paper (1.09%) $ Louis Dreyfus Corporation LOC BNP Paribas 07/01/10 % $ Total Letter of Credit Commercial Paper Loan Participations (4.37%) $ Army & Air Force Exchange Service with JPMorgan Chase as agent 08/09/10 % $ Army & Air Force Exchange Service with JPMorgan Chase as agent 08/13/10 Army & Air Force Exchange Service with JPMorgan Chase as agent 08/30/10 Total Loan Participations Repurchase Agreement (3.64%) $ Annaly Capital Management , Inc. purchased on 06/30/10, repurchase proceeds at maturity $150,000,875 (Collateralized by $375,361,250 FHLMC, 0.89% to 6.07%, due 04/15/32 to 06/01/38, value $124,501,861, FNMA, 2.38% to 7.00%, due 04/01/32 to 08/01/47, value $32,998,139) 07/01/10 % $ Total Repurchase Agreement Time Deposit (23.54%) $ BNP Paribas 07/01/10 % $ Canadian Imperial Bank of Commerce 07/01/10 Citibank, N.A. 07/01/10 National Bank of Canada 07/01/10 Royal Bank of Canada 07/01/10 Union Bank of Switzerland 07/01/10 Total Time Deposit Variable Rate Demand Instruments (3.41%) (2) $ A&M Associates Project – Series 2002
